                       Case 3:20-cv-00666-RS Document 46 Filed 07/22/20 Page 1 of 5


            1    GIBSON, DUNN & CRUTCHER LLP                 OUTTEN & GOLDEN LLP
                 JOSHUA S. LIPSHUTZ, SBN 242557              JAHAN SAGAFI, SBN 224887
            2      jlipshutz@gibsondunn.com                   jsagafi@outtengolden.com
                 555 Mission Street, Suite 3000
            3    San Francisco, CA 94105-0921                MOLLY FRANDSEN, SBN 320094
                 Telephone:    415.393.8200                   mfrandsen@outtengolden.com
            4    Facsimile:    415.393.8306                  One California Street, 12th Floor
                                                             San Francisco, CA 94111
            5    THEANE EVANGELIS, SBN 243570                Telephone: 415.638.8800
                   tevangelis@gibsondunn.com                 Facsimile: 415.638.8810
            6    MICHAEL HOLECEK, SBN 281034
                   mholecek@gibsondunn.com
            7    333 South Grand Avenue                      GIBBS LAW GROUP LLP
                 Los Angeles, CA 90071-3197                  STEVEN M. TINDALL, SBN 187862
            8    Telephone:    213.229.7000                   smt@classlawgroup.com
                 Facsimile:    213.229.7520                  AARON BLUMENTHAL, SBN 310605
            9                                                 ab@classlawgroup.com
                                                             NIKUL SHAH, SBN 321282
          10     Attorneys for Defendant DOORDASH, INC.
                                                              ns@classlawgroup.com
          11                                                 505 14th Street, Suite 1110
                                                             Oakland, CA 94612
          12                                                 Telephone: 510.350.9700
                                                             Facsimile:    510.350.9701
          13
                                                             Attorneys for PLAINTIFFS CLIFFORD LINN,
          14
                                                             BAXTER GIPSON, JOHN GREGORIO and the
          15                                                 Proposed Class

          16
                                              UNITED STATES DISTRICT COURT
          17
                                           NORTHERN DISTRICT OF CALIFORNIA
          18
                                                   SAN FRANCISCO DIVISION
          19

          20
                 CLIFFORD LINN, BAXTER GIPSON,                  CASE NO. 3:20-cv-00666-RS
          21     JOHN GREGORIO, and all others similarly
                 situated,                                      JOINT STIPULATION TO STAY
          22                                                    PROCEEDINGS PENDING
                                     Plaintiffs,
                                                                SETTLEMENT; ORDER
          23
                       v.
          24
                 DOORDASH, INC.,                                Action Filed: January 29, 2020
          25
                                     Defendant.                 Honorable Judge Richard Seeborg
          26

          27

          28

Gibson, Dunn &
Crutcher LLP
                            JOINT STIPULATION TO STAY PROCEEDINGS PENDING SETTLEMENT; ORDER CASE NO.
                                                          3:20-CV-00666-RS
                         Case 3:20-cv-00666-RS Document 46 Filed 07/22/20 Page 2 of 5


            1            Plaintiffs Clifford Linn, Baxter Gipson, and John Gregorio (“Plaintiffs”) and Defendant
            2    DoorDash, Inc. (“DoorDash”) (collectively, the “Parties”) respectfully request that the Court enter a
            3    stay of this litigation. The Parties have reached an agreement in principle to resolve their dispute.
            4    Accordingly, the Parties, by and through their respective counsel of record and pursuant to Civil L.R.
            5    6-1 and 7-12, hereby request that the Court enter an Order staying the above-captioned action while
            6    the settlement is finalized, and stipulate as follows:
            7            WHEREAS, the Parties are continuing the process of finalizing a written settlement
            8    agreement;
            9            WHEREAS, the Parties require additional time to finalize the settlement;
          10             WHEREAS, the Parties previously agreed to several extensions for DoorDash to respond to
          11     the original and First Amended Complaints in this matter (Dkt. Nos. 15, 35, 39, 40, 43, and 44);
          12             WHEREAS, DoorDash’s deadline to Answer the First Amended Complaint is currently July
          13     23, 2020 and the Initial Case Management Conference in this matter is scheduled to take place on
          14     August 6, 2020 at 11:00 am, with the Joint Case Management Statement due July 30, 2020;
          15             WHEREAS, the Parties agree that it would conserve judicial resources and promote
          16     efficiency to stay all proceedings in this action pending completion of the settlement.
          17             NOW THEREFORE, IT IS HEREBY STIPULATED AND AGREED by and among the
          18     Parties that the action be stayed, and that the Parties will file a joint status report regarding the status
          19     of the settlement within sixty (60) days.
          20             IT IS SO STIPULATED AND AGREED.
          21     //
          22     //
          23     //
          24     //
          25     //
          26     //
          27     //
          28

Gibson, Dunn &
Crutcher LLP
                              JOINT STIPULATION TO STAY PROCEEDINGS PENDING SETTLEMENT; ORDER CASE NO.
                                                            3:20-CV-00666-RS
                       Case 3:20-cv-00666-RS Document 46 Filed 07/22/20 Page 3 of 5


            1    Dated: July 22, 2020                     GIBSON, DUNN & CRUTCHER LLP
            2

            3                                             By:             /s/ Joshua S. Lipshutz
            4                                                             Joshua S. Lipshutz
            5

            6                                             Attorneys for Defendant DOORDASH, INC.
            7

            8
                 Dated: July 22, 2020                     OUTTEN & GOLDEN LLP
            9

          10
                                                          By:              /s/ Jahan Sagafi
          11
                                                                             Jahan Sagafi
          12

          13
                                                          GIBBS LAW GROUP LLP
          14

          15
                                                          By:             /s/ Steven M. Tindall
          16
                                                                           Steven M. Tindall
          17

          18
                                                          Attorneys for Plaintiffs CLIFFORD LINN,
          19                                              BAXTER GIPSON, JOHN GREGORIO and Proposed
                                                          Class
          20

          21

          22

          23

          24

          25

          26

          27

          28

Gibson, Dunn &
Crutcher LLP
                            JOINT STIPULATION TO STAY PROCEEDINGS PENDING SETTLEMENT; ORDER CASE NO.
                                                          3:20-CV-00666-RS
                        Case 3:20-cv-00666-RS Document 46 Filed 07/22/20 Page 4 of 5


            1                                           ECF ATTESTATION
            2           I, Joshua Lipshutz, hereby attest that concurrence in the filing of this document has been
            3    obtained from the above signatories.
            4

            5    Dated: July 22, 2020                         GIBSON, DUNN & CRUTCHER LLP
            6

            7                                                 By:              /s/ Joshua S. Lipshutz
                                                                                   Joshua S. Lipshutz
            8

            9                                                 Attorneys for Defendant DOORDASH, INC.
          10

          11

          12

          13

          14

          15

          16

          17

          18

          19

          20

          21

          22

          23

          24

          25

          26

          27

          28

Gibson, Dunn &
Crutcher LLP
                             JOINT STIPULATION TO STAY PROCEEDINGS PENDING SETTLEMENT; ORDER CASE NO.
                                                           3:20-CV-00666-RS
                        Case 3:20-cv-00666-RS Document 46 Filed 07/22/20 Page 5 of 5


            1                                             ORDER
            2           On July 22, 2020, Plaintiffs Clifford Linn, Baxter Gipson, and John Gregorio and Defendant
            3    DoorDash, Inc., filed a Joint Stipulation to Stay Proceedings Pending Settlement stating that the
            4    parties have reached an agreement in principle to resolve their dispute. The Court hereby GRANTS
            5    the parties’ Joint Stipulation and ORDERS that all proceedings are stayed. The parties are to submit
            6    a joint status report within sixty (60) days regarding the status of the settlement.
            7           PURSUANT TO STIPULATION, IT IS SO ORDERED.
            8

            9    Dated: July 22, 2020
                                                                           UNITED STATES DISTRICT JUDGE
          10

          11

          12

          13

          14

          15

          16

          17

          18

          19

          20

          21

          22

          23

          24

          25

          26

          27

          28

Gibson, Dunn &
Crutcher LLP
                             JOINT STIPULATION TO STAY PROCEEDINGS PENDING SETTLEMENT; ORDER CASE NO.
                                                           3:20-CV-00666-RS
